                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 CARL LEEPER, individually and on
 behalf of all others similarly situated,

                      Plaintiff,

 v.                                           Case No. 3:16-cv-00250-NJR-DGW

 ALLIANCE RESOURCE PARTNERS,
 L.P., and HAMILTON COUNTY COAL,
 LLC,

                      Defendants.


                         MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       Carl Leeper brought this putative class action against Defendants Alliance

Resource Partners, L.P. and Hamilton County Coal, LLC alleging violations of the Worker

Adjustment and Retraining Notification Act (the “WARN Act”), 29 U.S.C. § 2101 et seq.

(Doc. 37). Specifically, Leeper alleges Defendants failed to provide 60-days’ notice to 182

workers of a February 6, 2016 “mass layoff” at the Hamilton County Coal Mine #1 (Id.).

On December 17, 2018, the Court granted Defendants’ Motions for Summary Judgment

(Doc. 166).

       On December 31, 2018, Defendants filed a Bill of Costs (Doc. 170). On January 2,

2019, the Court filed a Notice regarding the Taxation of Costs, indicating that any

objections were due on or before January 16, 2019 (Doc. 171). On January 16, 2019, Leeper

filed an Objection to Defendants’ Bill of Costs (Doc. 176). Defendants filed a response on

January 31, 2019 (Doc. 181).



                                       Page 1 of 4
                                        LEGAL STANDARD

       Federal Rule of Civil Procedure 54(d)(1) authorizes federal district courts to award

costs to prevailing parties in lawsuits. See FED. R. CIV. P. 54(d)(1) (“Unless a federal statute,

these rules, or a court order provides otherwise, costs – other than attorney’s fees – should

be allowed to the prevailing party.”). Specifically, the recoverable costs include: (1) fees

of the clerk and marshal; (2) fees for printed or electronically recorded transcripts; (3) fees

and disbursements for printing and witnesses; (4) fees for exemplification and the costs

of making copies; (5) docket fees under Section 1923; and (6) compensation of court

appointed experts, interpreters, and costs of special interpretation services under section

1828 of this title. 28 U.S.C. § 1920.

       The Seventh Circuit has noted that the rule provides a “presumption that the

losing party will pay costs but grants the court discretion to direct otherwise.” Rivera v.

City of Chicago, 469 F.3d 631, 634 (7th Cir. 2006). “The presumption in favor of awarding

costs to the prevailing party is difficult to overcome, and the district court’s discretion is

narrowly confined–-the court must award costs unless it states good reasons for denying

them.” Weeks v. Samsung Heavy Indus. Co., Ltd., 126 F.3d 926, 945 (7th Cir. 1997) (citing

Congregation of the Passion, Holy Cross Province v. Touche, Ross & Co., 954 F.2d 219, 222 (7th

Cir. 1988)). “Generally, only misconduct by the prevailing party worthy of a penalty or

the losing party’s inability to pay will suffice to justify denying costs.” Id.

                                             ANALYSIS

       The costs in dispute that Defendants seek include $269.00 to cover Fees for Service

of Summons and Subpoena for the deposition of Hulett Guill, Jr., as well as a witness fee

of $86.33 (Doc. 176). Leeper argues that Defendants are not able to recover costs related

                                         Page 2 of 4
to Defendants’ attempts to depose Guill because the deposition did not take place, and

neither the propriety nor the necessity of the deposition sought by Defendants had been

established (Id.). In response, Defendants assert that Guill’s testimony bore directly on

the question of whether putative class members in Leeper’s action experienced an

“employment loss” within the meaning of the WARN Act (Doc 181.). Defendants further

argue that a deposition or witness fees may be “reasonably necessary” even if the

deposition does not ultimately take place (Id.). This Court agrees with Defendants.

       With regard to deposition transcripts, it is well established in the Seventh Circuit

that “the expenses of discovery depositions shown to be reasonably necessary to the case

are recoverable even if the depositions are not used as evidence at trial.” State of Ill. v.

Sangamo Const. Co., 657 F.2d 855, 867 (7th Cir. 1981). The “introduction of a deposition at

trial is not a prerequisite for finding that it was necessary to take the deposition,” as long

as the deposition was not “purely investigative in nature.” Hudson v. Nabisco Brands, Inc.,

758 F.2d 1237, 1243 (7th Cir. 1985), overruled on other grounds by Provident Bank v. Manor

Steel Corp., 882 F.2d 258 (7th Cir. 1989).

       Here, Guill is the named plaintiff in a putative class action arising from the same

factual background as the instant Leeper action (Doc. 181). Defendants assert that his

testimony was directly related to class certification in the Leeper action (Id.). Further,

courts have previously awarded “no-show” deposition costs, as these are incidental

expenses that fall within 28 U.S.C.A. § 1920. See Dishman v. Cleary, 279 F.R.D. 460, 469

(N.D. Ill. 2012); See also Perry v. City of Chicago, No. 08 C 4730, 2011 WL 612342, at 4 (N.D.

Ill. Feb. 15, 2011). Additionally, witness fees are clearly outlined as recoverable costs in

28 U.S.C.A. § 1920. Because the Court cannot say that these depositions were merely

                                         Page 3 of 4
investigatory in nature and similar costs have been awarded previously, Defendants are

allowed these costs, and the objection is OVERRULED.

                                        CONCLUSION

      For these reasons, the Court GRANTS Defendants’ Bill of Costs (Doc. 170),

OVERRULES Leeper’s Objection to Defendants’ Bill of Costs (Doc. 176), and DIRECTS

the Clerk of Court to tax costs against Leeper in the amount of $4,465.68.

      IT IS SO ORDERED.

      DATED: February 11, 2020


                                                ____________________________
                                                NANCY J. ROSENSTENGEL
                                                Chief U.S. District Judge




                                      Page 4 of 4
